FILED
                             NOT FOR PUBLICATION                             JUL 31 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



F.N.U. SANTI,                                     No. 11-73599

               Petitioner,                        Agency No. A088-290-808

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Santi, a native and citizen of Indonesia, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, and review de novo the agency’s legal

determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

      Substantial evidence supports the BIA’s finding that Santi’s past experiences

even considered cumulatively did not rise to the level of persecution. See id. at

1059 (“Persecution is an extreme concept that does not include every sort of

treatment our society regards as offensive.”) (internal quotation marks and citation

omitted); Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009) (harassment,

denial of medical care, arrest and detention, and mob beating did not constitute

past persecution). In addition, substantial evidence supports the BIA’s

determination that Santi failed to demonstrate a well-founded fear of future

persecution because, even under a disfavored group analysis, she failed to establish

sufficient individualized risk of harm to qualify for relief. See Halim, 590 F.3d at

979-80. The record does not support Santi’s contentions that the IJ failed to

conduct a disfavored group analysis, or that the IJ discounted her testimony by

relying on the country report. We reject Santi’s contention that the IJ unjustifiably

relied on the country reports. See Molina-Estrada v. INS, 293 F.3d 1089, 1096

(9th Cir. 2002) (the IJ is “entitled to rely on all relevant evidence in the record,

including a State Department report, in considering whether the petitioner has


                                            2                                     11-73599
demonstrated that there is good reason to fear future persecution.”). Consequently,

her asylum claim fails.

      Because Santi failed to demonstrate her eligibility for asylum, it necessarily

follows she did not satisfy the more stringent standard for withholding of removal.

See Halim, 590 F.3d at 980 n.7.

      PETITION FOR REVIEW DENIED.




                                          3                                    11-73599